Case: 18-11184       Document: 00515069034         Page: 1     Date Filed: 08/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                     No. 18-11184                                FILED
                                   Summary Calendar                         August 8, 2019
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

DAVID ROY WILLIAMS,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-11-1


Before BARKSDALE, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       A jury convicted David Roy Williams of four counts of health-care fraud,
in violation of 18 U.S.C. § 1347. The evidence at trial established Williams,
who was not a medical doctor or licensed by the Texas Medical Board in any
capacity, provided fitness and exercise training to individuals and then
fraudulently billed health-insurance programs for his services.                          He was




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-11184     Document: 00515069034     Page: 2   Date Filed: 08/08/2019


                                  No. 18-11184

sentenced to, inter alia, concurrent terms of 110 months’ imprisonment on each
count.
      In contesting his convictions, Williams claims the district court abused
its discretion in denying his requested jury instruction on a good-faith defense.
As reflected above, the refusal to issue a jury instruction is reviewed for abuse
of discretion. United States v. Orji-Nwosu, 549 F.3d 1005, 1008 (5th Cir. 2008).
      The district court errs in rejecting a requested instruction only if it was:
“substantially correct”; was related to an “issue . . . not substantially covered
in the charge” given to the jury; and, “concern[ed] an important point in the
trial so that the failure to give it seriously impaired the defendant’s ability to
effectively present a given defense”. United States v. John, 309 F.3d 298, 304
(5th Cir. 2002) (internal quotations and citation omitted). Our court has held
it is not an abuse of discretion to refuse a requested good-faith instruction if
defendant is able to present his good-faith defense to the jury through evidence,
closing arguments, or other jury instructions. United States v. Brooks, 681
F.3d 678, 705 n.22, 708 n.26 (5th Cir. 2012).
      Williams has not shown the omission of his requested instruction
impaired his good-faith defense because he raised the defense in several ways
during trial. In addition, the specific-intent jury instruction substantially
covered the good-faith defense, as it noted the exception for mistakes and
accidents. See Orji-Nwosu, 549 F.3d at 1008; John, 309 F.3d at 304.
      AFFIRMED.




                                        2